UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 20-6439


ROBERT CHARLES HUMPLE,

                    Plaintiff - Appellant,

             v.

SGT- R. MORSE; BLANKENSHIP, CO II / Correctional Prison Official;
DANIELS, CO II / Correctional Prison Official,

                    Defendants - Appellees.



Appeal from the United States District Court for the Eastern District of Virginia, at
Norfolk. Robert G. Doumar, Senior District Judge. (2:18-cv-00133-RGD-RJK)


Submitted: September 24, 2020                               Decided: September 29, 2020


Before HARRIS and RICHARDSON, Circuit Judges, and TRAXLER, Senior Circuit
Judge.


Dismissed by unpublished per curiam opinion.


Robert Charles Humple, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Robert Charles Humple seeks to appeal the district court’s order denying his

motions for appointment of counsel and a temporary restraining order and advising Humple

regarding the requirements of Fed. R. Civ. P. 5. This court may exercise jurisdiction only

over final orders, 28 U.S.C. § 1291, and certain interlocutory and collateral orders, 28

U.S.C. § 1292; Fed. R. Civ. P. 54(b); Cohen v. Beneficial Indus. Loan Corp., 337 U.S. 541,

545-46 (1949). The order Humple seeks to appeal is neither a final order nor an appealable

interlocutory or collateral order. Accordingly, we deny Humple’s motion for default

judgment and dismiss the appeal for lack of jurisdiction. We dispense with oral argument

because the facts and legal contentions are adequately presented in the materials before this

court and argument would not aid the decisional process.

                                                                               DISMISSED




                                             2